DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-15 of U.S. Patent No. 11100830. Although the claims at issue are not identical, they are not patentably distinct from each other because the genus is covered by the species. 
17380366
11100830
1. A method for reconstructing a target image frame using a patch scanning technique, the method comprising: receiving the target image frame; generating a set of image patches corresponding to the target image frame in accordance with a decomposition model and a scan trajectory; generating a modulation signal for a spatial light modulator (SLM) based on the set of image patches; and generating a backlight signal for a backlight for each time step in a plurality of time steps of the scan trajectory.
1. A method for reconstructing a target image frame using a patch scanning technique, the method comprising: receiving the target image frame; generating a set of image patches corresponding to the target image frame in accordance with a decomposition model and a scan trajectory, wherein the decomposition model comprises a projective non-negative matrix factorization (P-NMF) model; generating a modulation signal for a spatial light modulator (SLM) based on the set of image patches; and generating a backlight signal for a backlight for each time step in a plurality of time steps of the scan trajectory, wherein generating the set of image patches comprises: for each color channel of the target image frame: generating an input data matrix for each time step of the scan trajectory by vectorising a plurality of image tiles of a transformed version of the target image frame corresponding to the time step of the scan trajectory, determining a plurality of basis functions using the P-NMF model based on the input data matrices for a number of time steps, and transforming the plurality of basis functions into image patches for the color channel; and superimposing the image patches for each color channel to generate the set of image patches.
13. A patch scanning display apparatus, comprising: a backlight that includes a two-dimensional (2D) array of light-emitting elements; a spatial light modulator (SLM) that includes a 2D array of light-modulating elements, wherein each light-emitting element of the backlight corresponds to one or more of light-modulating elements of the SLM and light generated by the light-emitting elements in accordance with a backlight signal is modulated as the light is transmitted through the light-modulating elements in accordance with a modulation signal; and an optical scanning device configured to scan the image projected by the SLM on a projection surface in accordance with a scan trajectory, wherein the backlight signal and the modulation signal for a target image frame are generated by: analyzing the target image frame to generate a set of image patches based on a decomposition model and the scan trajectory; generating the modulation signal based on the set of image patches; and generating, for each time step of the scan trajectory, the backlight signal based on a difference between the target image frame and a reconstructed image in accordance with the set of image patches and the scan trajectory.
10. A patch scanning display apparatus, comprising: a backlight that includes a two-dimensional (2D) array of light-emitting elements; a spatial light modulator (SLM) that includes a 2D array of light-modulating elements, wherein each light-emitting element of the backlight corresponds to one or more of light-modulating elements of the SLM and light generated by the light-emitting elements in accordance with a backlight signal is modulated as the light is transmitted through the light-modulating elements in accordance with a modulation signal; and an optical scanning device configured to scan the image projected by the SLM on a projection surface in accordance with a scan trajectory, wherein the backlight signal and the modulation signal for a target image frame are generated by: analyzing the target image frame to generate a set of image patches based on a decomposition model and the scan trajectory, wherein the decomposition model comprises a projective non-negative matrix factorization (P-NMF) model; generating the modulation signal based on the set of image patches; and generating, for each time step of the scan trajectory, the backlight signal based on a difference between the target image frame and a reconstructed image in accordance with the set of image patches and the scan trajectory, wherein generating the set of image patches comprises: for each color channel of the target image frame: generating an input data matrix for each time step of the scan trajectory by vectorising a plurality of image tiles of a transformed version of the target image frame corresponding to the time step of the scan trajectory, determining a plurality of basis functions using the P-NMF model based on the input data matrices for a number of time steps, and transforming the plurality of basis functions into image patches for the color channel; and superimposing the image patches for each color channel to generate the set of image patches.
13. A patch scanning display apparatus, comprising: a backlight that includes a two-dimensional (2D) array of light-emitting elements; a spatial light modulator (SLM) that includes a 2D array of light-modulating elements, wherein each light-emitting element of the backlight corresponds to one or more of light-modulating elements of the SLM and light generated by the light-emitting elements in accordance with a backlight signal is modulated as the light is transmitted through the light-modulating elements in accordance with a modulation signal; and an optical scanning device configured to scan the image projected by the SLM on a projection surface in accordance with a scan trajectory, wherein the backlight signal and the modulation signal for a target image frame are generated by: analyzing the target image frame to generate a set of image patches based on a decomposition model and the scan trajectory; generating the modulation signal based on the set of image patches; and generating, for each time step of the scan trajectory, the backlight signal based on a difference between the target image frame and a reconstructed image in accordance with the set of image patches and the scan trajectory.
14. A non-transitory computer-readable media storing computer instructions for reconstructing a target image frame using a patch scanning technique that, when executed by one or more processors, cause the one or more processors to perform the steps of: receiving the target image frame; generating a set of image patches corresponding to the target image in accordance with a decomposition model and a scan trajectory, wherein the decomposition model comprises a projective non-negative matrix factorization (P-NMF) model; generating a modulation signal for a spatial light modulator (SLM) based on the set of image patches; and generating a backlight signal for a backlight for each time step in a plurality of time steps of the scan trajectory, wherein generating the set of image patches comprises: for each color channel of the target image frame: generating an input data matrix for each time step of the scan trajectory by vectorising a plurality of image tiles of a transformed version of the target image frame corresponding to the time step of the scan trajectory, determining a plurality of basis functions using the P-NMF model based on the input data matrices for a number of time steps, and transforming the plurality of basis functions into image patches for the color channel; and superimposing the image patches for each color channel to generate the set of image patches.
19. A non-transitory computer-readable media storing computer instructions for reconstructing a target image frame using a patch scanning technique that, when executed by one or more processors, cause the one or more processors to perform the steps of: receiving the target image frame; generating a set of image patches corresponding to the target image in accordance with a decomposition model and a scan trajectory; generating a modulation signal for a spatial light modulator (SLM) based on the set of image patches; and generating a backlight signal for a backlight for each time step in a plurality of time steps of the scan trajectory.

2. The method of claim 1, further comprising transmitting the modulation signal and the backlight signal to a patch scanning display (PSD) to project a reconstructed version of the target image frame on a projection surface, the PSD comprising: the backlight, wherein the backlight includes a two-dimensional array of light-emitting elements that are activated or deactivated in accordance with the backlight signal; the SLM, wherein the SLM includes a two-dimensional array of light-modulating elements that are configured to modulate an amplitude and/or a phase of light emitted from the light-emitting elements of the backlight in accordance with the modulation signal; and an optical scanning device configured to project an image formed by the SLM onto the projection surface in accordance with the scan trajectory.
3. The method of claim 2, wherein each light-emitting element includes a plurality of light sources, each light source emitting light of a particular color of a plurality of different colors, and wherein the light sources are one of light-emitting diodes (LEDs), microLEDs, organic LEDs (OLEDs), or lasers.
4. The method of claim 2, wherein each light-modulating element includes one or more of: a liquid crystal display (LCD) element or a digital micromirror device (DMD) element.
5. The method of claim 1, wherein the decomposition model comprises a projective non-negative matrix factorization (P-NMF) model.
6. The method of claim 5, wherein generating the set of image patches comprises: for each color channel of the target image frame: generating an input data matrix for each time step of the scan trajectory by vectorising a plurality of image tiles of a transformed version of the target image frame corresponding to the time step of the scan trajectory, determining a plurality of basis functions using the P-NMF model based on the input data matrices for a number of time steps, and transforming the plurality of basis functions into image patches for the color channel; and superimposing the image patches for each color channel to generate the set of image patches.
7. The method of claim 6, wherein determining the plurality of basis functions comprises: updating a matrix W according to a multiplicative update rule given by the following: W x ⁢ y ← W x ⁢ y ⁢ ( V ⁢ V T ⁢ W ) x ⁢ y ( W ⁢ W T ⁢ V ⁢ V T ⁢ W ) x ⁢ y - ( V ⁢ V T ⁢ W ⁢ W T ⁢ W ) x ⁢ y , wherein V represents the input data matrix for a particular time step.
8. The method of claim 1, wherein generating the backlight signal comprises: for each time step of the scan trajectory signal: calculating, for each light-emitting element of the backlight, a difference between a target image frame and a reconstructed image at one or more locations corresponding to the light-emitting element, wherein the reconstructed image is determined in accordance with the following equation: R ⁡ ( x , y ) = Σ t = t 0 t n ⁢ T ⁡ ( ( O t ⊙ S t ) , t ) ⁢ ( 1 - e t n - t τ ) , wherein O.sub.t⊙S.sub.t represents an element-wise multiplication of the backlight signal O.sub.t at time step t with modulation signal S.sub.t, T represents a transformation based on the scan trajectory, t.sub.n, represents a number of time steps in a frame period, and i represents a time constant associated with a human visual system (HVS); and determining the backlight signal at that time step based on the difference.
9. The method of claim 1, wherein the decomposition model comprises a truncated single value decomposition (tSVD) model or a neural network model.
10. The method of claim 1, wherein the set of image patches, the modulation signal, and the backlight signal are generated by a parallel processing unit.
11. The method of claim 1, wherein the scan trajectory is classified as one of scanline scanning, sinusoidal scanning, rotating scanning, or spiral scanning.
12. The method of claim 1, wherein the backlight signal is encoded based on an encryption key, the method further comprising receiving a request for the encryption key from a client, wherein the request includes credentials utilized to determine whether the client is permitted access to reconstruct the target image frame.

2. The method of claim 1, further comprising transmitting the modulation signal and the backlight signal to a patch scanning display (PSD) to project a reconstructed version of the target image frame on a projection surface, the PSD comprising: the backlight, wherein the backlight includes a two-dimensional array of light-emitting elements that are activated or deactivated in accordance with the backlight signal; the SLM, wherein the SLM includes a two-dimensional array of light-modulating elements that are configured to modulate an amplitude and/or a phase of light emitted from the light-emitting elements of the backlight in accordance with the modulation signal; and an optical scanning device configured to project an image formed by the SLM onto the projection surface in accordance with the scan trajectory.
3. The method of claim 2, wherein each light-emitting element includes a plurality of light sources, each light source emitting light of a particular color of a plurality of different colors, and wherein the light sources are one of light-emitting diodes (LEDs), microLEDs, organic LEDs (OLEDs), or lasers.
4. The method of claim 2, wherein each light-modulating element includes one or more of: a liquid crystal display (LCD) element or a digital micromirror device (DMD) element.
5. The method of claim 1, wherein determining the plurality of basis functions comprises: updating a matrix W according to a multiplicative update rule given by the following: W x ⁢ y ← W x ⁢ y ⁢ ( V ⁢ V T ⁢ W ) x ⁢ y ( W ⁢ W T ⁢ V ⁢ V T ⁢ W ) x ⁢ y - ( V ⁢ V T ⁢ W ⁢ W T ⁢ W ) x ⁢ y , wherein V represents the input data matrix for a particular time step.
6. The method of claim 1, wherein generating the backlight signal comprises: for each time step of the scan trajectory signal: calculating, for each light-emitting element of the backlight, a difference between a target image frame and a reconstructed image at one or more locations corresponding to the light-emitting element, wherein the reconstructed image is determined in accordance with the following equation: R ⁡ ( x , y ) = .Math. t = t 0 t n ⁢ T ⁡ ( ( O t ⊙ S t ) , ⁢ t ) ⁢ ( 1 - e t n - t τ ) , wherein O.sub.t⊙S.sub.t represents an element-wise multiplication of the backlight signal O.sub.t at time step t with modulation signal S.sub.t, T represents a transformation based on the scan trajectory, t.sub.n represents a number of time steps in a frame period, and τ represents a time constant associated with a human visual system (HVS); and determining the backlight signal at that time step based on the difference.
7. The method of claim 1, wherein the set of image patches, the modulation signal, and the backlight signal are generated by a parallel processing unit.
8. The method of claim 1, wherein the scan trajectory is classified as one of scanline scanning, sinusoidal scanning, rotating scanning, or spiral scanning.
9. The method of claim 1, wherein the backlight signal is encoded based on an encryption key, the method further comprising receiving a request for the encryption key from a client, wherein the request includes credentials utilized to determine whether the client is permitted access to reconstruct the target image frame.

14. The patch scanning display apparatus of claim 13, further comprising: a controller configured to: receive the target image frame via a video interface; and generate the modulation signal and the backlight signal.
15. The patch scanning display apparatus of claim 13, wherein the backlight signal and the modulation signal are received from a controller via an interface.
16. The patch scanning display apparatus of claim 13, wherein the decomposition model comprises a projective non-negative matrix factorization (P-NMF) model.
17. The patch scanning display apparatus of claim 16, wherein generating the set of image patches comprises: for each color channel of the target image frame: generating an input data matrix for each time step of the scan trajectory by vectorising a plurality of image tiles of a transformed version of the target image frame corresponding to the time step of the scan trajectory, determining a plurality of basis functions using the P-NMF model based on the input data matrices for a number of time steps, and transforming the plurality of basis functions into image patches for the color channel; and superimposing the image patches for each color channel to generate the set of image patches.
18. The patch scanning display apparatus of claim 13, wherein generating the backlight signal comprises: for each time step of the scan trajectory: calculating, for each light-emitting element of the backlight, a difference between a target image frame and a reconstructed image at one or more locations corresponding to the light-emitting element, wherein the reconstructed image is determined in accordance with the following equation: R ⁡ ( x , y ) = Σ t = t 0 t n ⁢ T ⁡ ( ( O t ⊙ S t ) , t ) ⁢ ( 1 - e t n - t τ ) , wherein O.sub.t⊙S.sub.t represents an element-wise multiplication of the backlight signal O.sub.t at time step t with modulation signal S.sub.t, T represents a transformation based on the scan trajectory, t.sub.n, represents a number of time steps in a frame period, and i represents a time constant associated with a human visual system (HVS); and determining the backlight signal at that time step based on the difference.

11. The patch scanning display apparatus of claim 10, further comprising: a controller configured to: receive the target image frame via a video interface; and generate the modulation signal and the backlight signal.
12. The patch scanning display apparatus of claim 10, wherein the backlight signal and the modulation signal are received from a controller via an interface.
13. The patch scanning display apparatus of claim 10, wherein generating the backlight signal comprises: for each time step of the scan trajectory: calculating, for each light-emitting element of the backlight, a difference between a target image frame and a reconstructed image at one or more locations corresponding to the light-emitting element, wherein the reconstructed image is determined in accordance with the following equation: R ⁡ ( x , y ) = .Math. t = t 0 t n ⁢ T ⁡ ( ( O t ⊙ S t ) , ⁢ t ) ⁢ ( 1 - e t n - t τ ) , wherein O.sub.t⊙S.sub.t represents an element-wise multiplication of the backlight signal O.sub.t at time step t with modulation signal S.sub.t, T represents a transformation based on the scan trajectory, t.sub.n represents a number of time steps in a frame period, and τ represents a time constant associated with a human visual system (HVS); and determining the backlight signal at that time step based on the difference.
15. The non-transitory computer-readable media of claim 14, wherein the backlight signal is encoded based on an encryption key, the method further comprising receiving a request for the encryption key from a client, wherein the request includes credentials utilized to determine whether the client is permitted access to reconstruct the target image frame.
20. The non-transitory computer-readable media of claim 19, wherein the decomposition model comprises a projective non-negative matrix factorization (P-NMF) model.
21. The non-transitory computer-readable media of claim 20, wherein generating the set of image patches comprises: for each color channel of the target image frame: generating an input data matrix for each time step of the scan trajectory by vectorising a plurality of image tiles of a transformed version of the target image frame corresponding to the time step of the scan trajectory, determining a plurality of basis functions using the P-NMF model based on the input data matrices for a number of time steps, and transforming the plurality of basis functions into image patches for the color channel; and superimposing the image patches for each color channel to generate the set of image patches.
22. The non-transitory computer-readable media of claim 19, wherein the backlight signal is encoded based on an encryption key, the method further comprising receiving a request for the encryption key from a client, wherein the request includes credentials utilized to determine whether the client is permitted access to reconstruct the target image frame.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-11, 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heide et al (2015/0310798) hereinafter, Heide in view of Miller et al (2013/0293591) hereinafter, Miller. 

In regards to claim 1, Heide teaches a method for reconstructing a target image frame using a patch scanning technique, the method comprising (abstract):
receiving the target image frame (fig 2. 201);
generating a set of image patches [167] corresponding to the target image frame in accordance with a decomposition model (fig. 17 patches) and a scan trajectory [009-0018] (fig. 3 and fig. 17 [167-173];
generating a modulation signal for a spatial light modulator (SLM) [0015] based on the set of image patches [165]; and
generating a backlight signal for a backlight [0064] for each time step in a plurality of time steps (fig. 6a 6b layer A and Layer B).
Heide fails to expressly teach a scan trajectory.
However, Miller teaches a scan trajectory. (fig. 1 (180 162) Miller

    PNG
    media_image1.png
    558
    803
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Heide to further include a scan trajectory as taught by Miller in order to help remove artifacts on a projector. 

In regards to claim 13, Heidi teaches a patch scanning display apparatus, comprising: a backlight that includes a two-dimensional (2D) array of light-emitting elements (abstract) (fig. 1b (110));
a spatial light modulator (SLM) (fig. 1c (120)) that includes a 2D array of light-modulating elements,[0013-0015] wherein each light-emitting element of the backlight corresponds to one or more of light-modulating elements of the SLM and light generated by the light-emitting elements in accordance with a backlight signal is modulated as the light is transmitted through the light-modulating elements in accordance with a modulation signal(fig. 1b/1c (110 and 120 and [167-173]; and
Heidi fails to expressly teach an optical scanning device configured to scan the image projected by the SLM on a projection surface in accordance with a scan trajectory,
However, However, Miller teaches an optical scanning device configured to scan the image projected by the SLM on a projection surface in accordance with a scan trajectory. (fig. 1 (180 162)
It would have been obvious to one of ordinary skill in the art to modify the teachings of Heide to further include a scan trajectory as taught by Miller in order to help remove artifacts on a projector.
Therefore, Heidi in view of Miller teaches wherein the backlight signal and the modulation signal for a target image frame are generated by:
analyzing the target image frame to generate a set of image patches based on a decomposition model and the scan trajectory; generating the modulation signal based on the set of image patches (fig. 17 patches) and a scan trajectory [009-0018] (fig. 3 and fig. 17 [167-173];Heidi and generating, for each time step of the scan trajectory, the backlight signal based on a difference between the target image frame and a reconstructed image in accordance with the set of image patches and the scan trajectory. (fig. 6a 6b layer A and Layer B) Heidi.


In regards to claim 19, Heidi teaches a non-transitory computer-readable media storing computer instructions for reconstructing a target image frame using a patch scanning technique that, when executed by one or more processors, cause the one or more processors to perform the steps of (abstract):
receiving the target image frame [0058];
generating a set of image patches corresponding to the target image in accordance with a decomposition model and 
Heide fails to expressly teach a scan trajectory.
However, Miller teaches a scan trajectory. (fig. 1 (180 162)) Miller
 It would have been obvious to one of ordinary skill in the art to modify the teachings of Heide to further include a scan trajectory as taught by Miller in order to help remove artifacts on a projector.
Therefore, Heidi in view of Miller teaches generating a modulation signal for a spatial light modulator (SLM) based on the set of image patches; and (fig. 1b/1c (110 and 120 and [167-173] Heidi and (fig. 1 (180 162)) Miller
generating a backlight signal for a backlight for each time step in a plurality of time steps of the scan trajectory. (fig. 1 (180 162)) Miller


In regards to claim 2, Heidi  and Miller teaches method of claim 1, further comprising transmitting the modulation signal and the backlight signal to a patch scanning display (PSD) to project a reconstructed version of the target image frame on a projection surface, the PSD comprising (abstract) Heidi:
the backlight, wherein the backlight includes a two-dimensional array of light-emitting elements that are activated or deactivated in accordance with the backlight signal (fig. 1b (110)) Heidi;
the SLM, wherein the SLM includes a two-dimensional array of light-modulating elements that are configured to modulate an amplitude and/or a phase of light emitted from the light-emitting elements of the backlight in accordance with the modulation signal (fig. 1c (120 with respect to 110) Heidi); and
an optical scanning device configured to project an image formed by the SLM onto the projection surface in accordance with the scan trajectory (fig. 1 (160)) Miller).

3.	In regards to claim 3, Heidi  and Miller teaches method of claim 2, wherein each light-emitting element includes a plurality of light sources, each light source emitting light of a particular color of a plurality of different colors, and wherein the light sources are one of light-emitting diodes (LEDs), microLEDs, organic LEDs (OLEDs), or lasers.[110] Heidi
In regards to claim 4, Heidi and Miller method of claim 2, wherein each light-modulating element includes one or more of: a liquid crystal display (LCD) element or a digital micromirror device (DMD) element. [110] Heidi and (fig. 1 (130/160)) Miller
In regards to claim 10, Heidi  and Miller method of claim 1, wherein the set of image patches, the modulation signal, and the backlight signal are generated by a parallel processing unit [0055] (fig. 9 (950)) Heide.
In regards to claim 11, Heidi  and Miller method of claim 1, wherein the scan trajectory is classified as one of scanline scanning, sinusoidal scanning, rotating scanning, or spiral scanning.[0025] sinusoidal Miller.
In regards to claim 14, Heidi  and Miller teaches patch scanning display apparatus of claim 13, further comprising: a controller configured to: receive the target image frame via a video interface; and generate the modulation signal and the backlight signal.(fig. 9 (940/910 and 961-963) Heidi)
In regards to claim 15, Heidi  and Miller teaches patch scanning display apparatus of claim 13, wherein the backlight signal and the modulation signal are received from a controller via an interface (fig. 9 (920)).



Claims 5, 16, 20 and 21is/are rejected under 35 U.S.C. 103 as being unpatentable over Heide et al (2015/0310798) hereinafter, Heide in view of Miller et al (2013/0293591) hereinafter, Miller Huh et al (2012/0041725) hereinafter, Huh.

In regards to claim 5, Heide and Miller fail to teach the method of claim 1, wherein the decomposition model comprises a projective nonnegative matrix factorization (P-NMF) model.
However, Huh teaches wherein the decomposition model comprises a projective nonnegative matrix factorization (P-NMF) model.[0085] (fig. 1 (s3-s27) (fig. 4 51)) Huh
It would have been obvious to one of ordinary skill in the art to modify the teachings of Heide and Miller to further include wherein the decomposition model comprises a projective nonnegative matrix factorization (P-NMF) model as taught by Huh in order to process larger amounts of data with minimal error [0005-0010].

In regards to claim 16, Heide and Mill in view of Huh, see rational of claim 5, teaches the patch scanning display apparatus of claim 13, wherein the decomposition model comprises a projective non-negative matrix factorization (P-NMF) model. [0085] (fig. 1 (s3-s27) (fig. 4 51)) Huh
In regards to claim 20, Heide and Mill in view of Huh, see rational of claim 5, teaches non-transitory computer-readable media of claim 19, wherein the decomposition model comprises a projective non-negative matrix factorization (P-NMF) model. [0085] (fig. 1 (s3-s27) (fig. 4 51)) Huh
In regards to claim 21, Heidi teaches The non-transitory computer-readable media of claim 20, wherein generating the set of image patches comprises: for each color channel of the target image frame: generating an input data matrix for each time step of the scan trajectory (fig. 1 (180 162) Miller by vectorising a plurality of image tiles of a transformed version of the target image frame corresponding to the time step of the scan trajectory, determining a plurality of basis functions using the P-NMF model based on the input data matrices for a number of time steps, and transforming the plurality of basis functions into image patches for the color channel; and superimposing the image patches for each color channel to generate the set of image patches. [0085] (fig. 1 (s3-s27) (fig. 4 51)) Huh

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heide et al (2015/0310798) hereinafter, Heide in view of Miller et al (2013/0293591) hereinafter, Miller further in view of LV et al (2019/0082509) hereinafter, LV

In regards to claim 9, Heide and Miller fail to teach the method of claim 1, wherein the decomposition model comprises a truncated single value decomposition (tSVD) model or a neural network model.
	However, LV teaches using a neural network model. [120] (fig. 5 neural network)
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Heide and Miller to further include a neural network model as taught by LV in order to provide more of a human like way of processing data. 

Allowable Subject Matter
Claims 6-8, 12, 15, 17-18 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694